This appeal presents an unusual question. Appellant was convicted of a felony in Dallas County and given a suspended sentence. Thereafter and before the expiration of the term given him by said verdict, he was convicted in the United States District Court at Dallas for an offense denominated as a felony under the Federal statutes, and upon motion of the Hon. Shelby Cox, District Attorney at Dallas, thereafter made in the case in which appellant was given suspension of sentence, same was set aside and appellant duly sentenced in conformity with the judgment in the state court, from which action of the trial judge this appeal was taken.
Appellant asserts that the expression "any other felony" as used in Art. 779 Cow. C. P. 1925, wherein it is provided that upon conviction of any other felony pending a suspension of sentence, the accused may have sentence pronounced on the original judgment, — must be held by us to mean "any other conviction of felony under the laws of this state," and to hold otherwise would be repugnant to the various clauses of our constitution which he cites.
We deem a reference to the acts of our own legislature in creating the law granting to one tried for a felony, a suspended sentence, — is a sufficient answer to practically all the contentions of appellant. It is provided therein that upon pleading and proof that the accused has never been convicted of a felony "In this or any other state," he may be accorded by the jury, if they so desire, a suspended sentence. What we have just mentioned is set forth in Sec. 1, Chap. 7, acts regular session, Thirty-third Legislature. In Sec. 2 id. appears language having reference to the testimony to be offered, and what issues shall *Page 588 
be submitted to the jury in case the suspended sentence is sought, and the language of said Sec. 2 is "has ever been convicted of a felony." Also in Sec. 4 id., in reference to the revocation of the grant of a suspended sentence, it appears that the suspended sentence may be set aside as follows: "Upon the final conviction of the defendant of any other felony."
Without attempting to follow appellant in all of his propositions and the reasoning of the numerous authorities cited in his able brief, we observe that these matters seem foreign to the case when viewed in what seems to us to be its proper light. In determining the proper construction to be put upon the words in Sec. 4, "any other felony," we must look to all the statute then enacted. We think the legislature well within its power when it made the grant of a suspended sentence depend upon proof that the accused had not been convicted of a felony "in any other state," and that it must have been known when it so wrote its will, that some matters are felonies in other states which are not in Texas. The framers of the law did not make the right to such suspension depend on whether the act of the accused, if committed in any other state, would be such as would be a felony under our law. The language used by them is plain and unambiguous. Proof of conviction of that which is a felony in any other state would deprive one on trial in this state of any right to a suspended sentence.
We are then called on to decide, not as to the power of the legislature to deprive appellant of any vested right, or whether he is called on to suffer for an offense not made penal by the laws of this state, but merely to say whether in Sec. 4 of the act under consideration, the words "any other felony" were intended by the legislature to cover the same territory as is covered by their announcement in Sec. 1, wherein it is expressly stated that the accused shall not be entitled to suspended sentence if it is shown that he has been convicted of a felony in any other state. We entertain no doubt as to the proper solution of this question. The express refusal of suspended sentence upon a named condition, viz: conviction of a felony in any other state, — being in the same act as that which revokes the grant of such suspension upon proof of conviction of any felony, — brings the matter within the rules of construction which require that all parts of a statute must be looked to, and that such meaning must be given to any part under review which would harmonize that part with the whole statute. Endlich on Interpretation of Statutes, Sec. 35; Lewis Sutherland Statutory Construction, 2d. ed., Vol. 2, Secs. 368-370. The grant of suspended *Page 589 
sentence had as one of its objects the reformative effect of holding over the convict the consequences of continued violations of the law. Certainly it was intended that a felony violation in any other state would have effect upon his right to suspended sentence in the first instance, and we see no reason for thinking that the revocation of the grant should not be for the same reason. In other words, it seems to us that the revocation would seem rightly to rest on the doing of the same things afterward which, if in existence before the trial, would have defeated the grant in the first instance and that the legislature intended this in what they said.
There being no doubt in our minds of the fact that appellant was rightly convicted in this state and given a suspended sentence, and of the further fact that before the expiration of the term of years given him by the judgment in said cause, he was finally convicted of a felony in the United States Court, and that proper showing of this fact was made to the court wherein the sentence had been suspended, — the action of the trial judge herein in setting aside the suspension and sentencing appellant as under the judgment, was in our opinion proper.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.